DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 
Claim Status
All previously pending claims have been canceled.  New claims 59-81 have been presented for examination. (All previous objections or rejections have thus been overcome by inventor’s amendment.)

Claim Objections
Claim 72 is objected to because of the following informalities: the term “triethvlenetetramine” should properly be: triethylenetetramine.  Appropriate correction is required.

	Inventor’s assistance is respectfully requested in correcting any other minor spelling and/or grammatical errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suspected” in the limitation “suspected of having” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Whether or not a subject is “suspected of having” hypertension would seem the most subjective of determinations.  Who exactly might be doing the suspecting?  A licensed physician?   The subject him/herself?  A spouse?  
Clarification is in order.  

Allowable Subject Matter
Claims 59-61, 64-71 and 75-81 are allowed.  Claims 73 and 74 are objected to as being dependent upon a base claim which has also been objected to, but are otherwise allowable.  Claims 62 and 63 would be allowable once the 112 rejection outlined above has been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art remains the prior art of record (WO 2003/075910 A1; WO 2003/077901 A1; and WO 2004/017957 A1) utilized in the 103 rejections outlined in the Office Action of record on 9/15/2020.  Each of these references teaches inter alia trientine (i.e. triethylenetetramine) as an iron, or copper, chelator useful in the treatment of cardiovascular disorders.  Trientine is one of a number of possible compounds taught as useful in the prior art methods.  Furthermore, each of the references explicitly teach that salts of the compounds may also be utilized where appropriate and each explicitly teach calcium sodium salts of the compounds in order to avoid hypocalcemia (WO 2003/075910 A1, page 45, line 24; WO 2003/077901 A1, page 54, last line; WO 2004/017957 A1, page 61, line 15).  
In short, the references, either individually or in combination, do not teach, show, suggest or make obvious the instant method of treating cardiovascular disorders utilizing a succinic acid salt of triethylenetetramine that has a purity greater than about 95%.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/30/2022